Case 1:18-cv-02561-RBJ Document 1 Filed 10/05/18 USDC Colorado Page 1 of 36




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO


Civil Action No.


PRECISION DISCOVERY, INC., f/k/a
PRECISION DISCOVERY, LLC

Plaintiff,

v.

HITACHI VANTARA CORPORATION f/k/a
HITACHI DATA SYSTEMS and
COLD CREEK SOLUTIONS, INC.

Defendants.


                                 COMPLAINT AND JURY DEMAND


        Plaintiff Precision Discovery, Inc. f/k/a Precision Discovery, LLC (“Precision,” the

“Company” or “Plaintiff”), as and for the Complaint in this action against Defendants

Hitachi Vantara Corporation f/k/a Hitachi Data Systems (“HDS”) and Cold Creek

Solutions, Inc. (“Cold Creek”),1 alleges and states as follows:

                                     PRELIMINARY STATEMENT

        1.      Beginning in approximately January 2012, HDS and Cold Creek, acting on

their own behalf, and in conjunction with Hitachi Data Systems Credit Corporation

(“HDSCC”), began leasing IT infrastructure equipment and data storage hardware,

software and related services to Precision Discovery pursuant to the terms of an

agreement.



1
        HDS and Cold Creek are hereinafter collectively referred to as “Defendants.”
Case 1:18-cv-02561-RBJ Document 1 Filed 10/05/18 USDC Colorado Page 2 of 36




        2.        However, following certain questionable business transactions discovered

in mid-2017, including a fraudulent and deceptive agreement provision that would have

effectively required Precision Discovery to cease its core business operations, Precision

Discovery retained independent forensic accountants to conduct an extensive review of

all prior equipment leases into which Precision Discovery had entered with HDSCC,

which also inextricably involved HDS and/or Cold Creek.

        3.        As a result of their investigation, Precision determined that, over the prior

six years, HDS, Cold Creek and HDSCC – acting in conjunction with one another – had

worked with a rogue and disloyal Precision employee to dupe Precision into either

continuing to pay for equipment well beyond the time at which Precision should have

owned the equipment outright or paying exorbitant amounts for unnecessary equipment

and service agreements. Specifically, Precision Discovery’s Chief Information Officer

(“CIO”) and Head of IT at the time, Howard Holton, who was responsible for negotiating

the technological requirements and details of the agreements for the IT equipment

leased by HDSCC, and which had been put in place by HDS and Cold Creek, had

received tens of thousands of dollars from Defendants in the form of both cash and

lavish “gifts.”

        4.        Essentially, Defendants had successfully worked together to bribe and

improperly coopt their primary contact person within Precision into accepting a deal that

was both a clear conflict of interest and against Precision Discovery’s interests,

technology needs and all ethical and legal standards, all for the purpose of tricking the

Company into paying HDSCC large sums of money to which it had no legitimate right –

and which would allow Defendants to book substantial revenue and commissions on an




                                                2
Case 1:18-cv-02561-RBJ Document 1 Filed 10/05/18 USDC Colorado Page 3 of 36




entirely bogus transaction that primarily consisted of millions of dollars of phantom

profits to which Defendants were not entitled.

                              JURISDICTION AND VENUE

       5.     This Court has jurisdiction over Precision Discovery’s claims against Cold

Creek and HDS pursuant to 28 U.S.C. § 1332(a)(1), as the parties are citizens of

different states and the amount in controversy is in excess of $75,000. This Court also

has jurisdiction over Precision Discovery’s claim arising under the Civil RICO statute

pursuant to 28 U.S.C. § 1331, as these claims involve federal questions, and

supplemental jurisdiction over Plaintiff’s related claims arising under state law pursuant

to 28 U.S.C. § 1367(a).

       6.     Pursuant to 28 U.S.C. § 1391(b), venue is proper in this district because a

substantial part of the events or omissions giving rise to Precision Discovery’s claims

against Defendants occurred in this district.

                                        PARTIES

       7.     Precision Discovery is a New York corporation with its principal place of

business located in New York, New York. Precision Discovery is a premier national

eDiscovery service provider, and, as such, provides its clients with data processing,

hosting and storage, as well as other services related to client data.          Precision

Discovery’s Colorado-based data center was responsible for supporting Precision

Discovery’s nationwide operations, including its New York-based headquarters.

       8.     HDS is a Delaware corporation with its principal place of business in

Santa Clara, California, and is a wholly owned subsidiary of Hitachi Ltd. HDS provides

mid-range and high-end computer data storage systems, software and services.




                                                3
Case 1:18-cv-02561-RBJ Document 1 Filed 10/05/18 USDC Colorado Page 4 of 36




      9.     Upon information and belief, HDS conducts extensive business in the

state of Colorado, including, inter alia, the transactions at issue in this action and

maintaining an office located at 9800 Pyramid Ct., Suite 200, Englewood, CO 80112.

      10.    Cold Creek is a Colorado corporation with its principal place of business

located in Greenwood Village, Colorado. Cold Creek is an IT products and services

provider, and is an authorized HDS equipment reseller.

                              FACTUAL ALLEGATIONS

The Lease Agreement

      11.    On or about January 13, 2012, Precision Discovery and HDSCC (the

Hitachi finance company that HDS utilized) entered into Lease Agreement Number

11MFS1227 (the “Lease Agreement”) governing lease transactions between HDSCC

(as lessor) and Precision Discovery (as lessee).

      12.    The specific equipment and services provided by HDS and Cold Creek,

that HDSCC leased to Precision Discovery pursuant to the terms of the Lease

Agreement (for which HDSCC was merely the financing pass through entity, with HDS

and Cold Creek being the true IT vendors) were identified in accompanying schedules,

which the parties negotiated and executed from time to time, beginning in or around

January 2012.

      13.    To that end, acting in concert with and on behalf of HDSCC (as well as in

their own interest), both HDS and Cold Creek were intimately involved in negotiating the

various schedules to the Lease Agreement.

      14.    As a result of the Lease Agreement and the related schedules, nearly all

of Precision Discovery’s IT infrastructure and data storage equipment in its Denver,




                                            4
Case 1:18-cv-02561-RBJ Document 1 Filed 10/05/18 USDC Colorado Page 5 of 36




Colorado data center (the “Data Center”) consist of HDS hardware and software, and

HDS engineers were critical in helping build Precision Discovery’s primary data center.

      15.    Indeed, based upon the highly technical nature of the equipment being

leased, Precision specifically expected to and did rely upon engineers and technical

employees provided by HDS and Cold Creek to recommend the appropriate hardware

for Precision’s needs. To that end, HDS and Cold Creek were to provide engineers to

determine the specific equipment that Precision required to properly conduct its

business and, based upon the determinations made by these engineers, HDS and Cold

Creek were obligated to provide appropriate systems for Precision’s individualized

needs.

      16.    Specifically, in leasing datacenter hardware, Precision required the

assistance of HDS and Cold Creek engineers to determine the size and features of the

necessary equipment, and Precision was inherently dependent upon HDS and Cold

Creek’s recommendations (as well as any Precision employee who controlled the

relationship with those vendors), a fact of which Defendants were at all times fully

aware. Put differently, Defendants’ relationship with Precision was very different from

that of a run-of-the-mill lessor and lessee, in that Defendants were obligated and

required both to determine the necessary and appropriate equipment for Precision’s

purposes and provide it as well.

      17.    Therefore, at all relevant times, both HDS and Cold Creek had intricate

and detailed knowledge of Precision Discovery’s IT infrastructure and data storage

needs.




                                           5
Case 1:18-cv-02561-RBJ Document 1 Filed 10/05/18 USDC Colorado Page 6 of 36




        18.      At all relevant times, representatives of HDS and Cold Creek were

involved with the negotiation of the hardware and software that HDSCC would lease to

Precision Discovery for use in its Data Center pursuant to the terms of the Lease

Agreement, and Defendants played an integral role in the finalization and execution of

the various schedules to the Lease Agreement. Indeed, Plaintiff has not been able to

identify any employee of HDSCC who played a prominent role in any of the transactions

involved in this matter, including but not limited to with regard to Schedule J to the

Lease Agreement.

        19.      By way of example only, HDS Field Engineer Mike Johnson and HDS

Sales Engineer Robert Munoz had full access to the HDS Command Suite 8 software

that Precision Discovery utilized and knew that Precision Discovery had 2.38 petabytes 2

(“PB”) of data storage.

        20.      Likewise, on or about February 2, 2015, HDS Master Strategic Initiatives

Consultant Scott Davis wrote to a potential HDS client stating that Precision Discovery

had approximately 2.5PB of HDS data storage equipment.

        21.      The IT infrastructure and data storage hardware that Precision Discovery

leased pursuant to Schedules A through I to the Lease Agreement provided sufficient

data storage for Precision Discovery’s business operations and data storage needs.3

        22.      However, and despite having direct knowledge of Precision Discovery’s IT

infrastructure and data storage needs, beginning in June 2016, representatives of HDS


2
        One petabyte of data is equal to 1,024 terabytes (“TB”) of data or 1,048,576 gigabytes (“GB”) of data.
3
         Though the equipment was generally sufficient to satisfy Precision Discovery’s storage needs, as described
below, it became apparent that all of these transactions, even those for equipment suitable for Precision’s needs
(though far from all of the equipment was), were part and parcel of a long-term fraudulent scheme between HDS,
Cold Creek and HDSCC designed to steal millions of dollars from Precision Discovery.



                                                        6
Case 1:18-cv-02561-RBJ Document 1 Filed 10/05/18 USDC Colorado Page 7 of 36




and Cold Creek secretly worked with a disloyal Precision Discovery employee to

deceptively and fraudulently induce Precision Discovery into agreeing to a new

schedule, Schedule J, to the Lease Agreement (“Schedule J”), which Defendants were

at all times aware was grossly unnecessary, insufficient and unsuitable for handling the

Company’s data storage needs.

Howard Holton’s Double-Dealing Relationship with HDS and Cold Creek

      23.     HDS and Cold Creek were only successful in their efforts to fraudulently

induce Precision Discovery into such a confiscatory and, ultimately, illegal transaction

by surreptitiously conspiring with Precision Discovery’s then-Chief Information Officer

(“CIO”), Howard Holton (“Holton”). While ostensibly a Precision Discovery employee,

Holton’s conduct, as described below, makes clear that he was in fact, a double agent,

working for Defendants to defraud Plaintiff out of millions of dollars. This relationship

created obvious, irreconcilable and irrevocable conflicts of interests that made any

transactions entered into by or through these individuals and entities with or on behalf of

Precision Discovery inherently improper, unenforceable and fraudulent.

      24.     In fact, Plaintiff has come to learn that Defendants’ unethical and unlawful

conduct against Precision Discovery was not limited to the single instance of the

Schedule J transaction, but instead was part of a multi-year scheme to systematically

overcharge and defraud Precision Discovery under their various schedules to the

Leases and business arrangements.

      25.     To that end, Defendants acted against well-established industry standards

by continuing to charge Precision on a monthly basis for equipment that Precision

should have owned outright and/or been able to pay vastly reduced fees to purchase




                                            7
Case 1:18-cv-02561-RBJ Document 1 Filed 10/05/18 USDC Colorado Page 8 of 36




and/or continue to lease. Specifically, whereas lessors ordinarily have the opportunity

to purchase leased equipment outright upon the termination of a lease agreement –

whether for a nominal fee or the fair market value of the leased equipment – Precision’s

lease agreements continually required Precision to pay for equipment well after the

original term of the lease had expired. It is obvious that the equipment suffered great

amortization over the years, and the practice of continuing to charge Precision full lease

fees for the equipment and merely roll up the charges from prior Schedules was plainly

inappropriate.

      26.    By way of example only, Schedule A to the Lease Agreement offered

Precision the opportunity to purchase the equipment included in that schedule for one

dollar upon expiration of the agreement. However, Precision was never actually offered

the opportunity to purchase the equipment included in Schedule A, and was charged for

that equipment throughout the duration of the subsequent schedules to the Lease

Agreement. Likewise, contrary to industry practice, none of the subsequent schedules

to the Lease Agreement offered Precision the opportunity to purchase the equipment

included therein, which resulted in Precision paying for the equipment in sums far

exceeding its fair market value. In fact, these subsequent schedules contain language

that purports to have ownership of any equipment that was leased by Precision revert to

Hitachi upon execution of the new schedule – a blatantly improper provision.

      27.    This practice, along with Holton’s conflicted and compromised position,

resulted in Precision failing to return unused and even obsolete equipment, which

resulted in Precision paying substantially more than it would have had it simply

purchased the equipment outright upon expiration of the schedule.




                                            8
Case 1:18-cv-02561-RBJ Document 1 Filed 10/05/18 USDC Colorado Page 9 of 36




      28.    Specifically, unbeknownst to the management of Precision Discovery,

while Holton was ostensibly employed as the head of Precision Discovery’s IT

department, he was simultaneously engaged and receiving income as a contractor

and/or consultant for Cold Creek.

      29.    A former Cold Creek employee admitted to Precision Discovery that Cold

Creek in fact had business cards made for Holton, but that Holton did not use the Cold

Creek business cards because he did not like their quality.

      30.    Likewise, while working for Precision, in addition to the inappropriate

Schedule J transaction discussed below, Holton purchased substantial amounts of

equipment from Defendants that was of no actual use to Precision, costing the

Company in excess of $267,000.       Upon information and belief, Holton made these

purchases in order to bolster sales commissions and thereby remain in the good graces

of Cold Creek’s sales employees.

      31.    Similar to Holton’s inappropriate contracting and consulting work for Cold

Creek, HDS employees sought to work with Holton and other individuals on a new

business venture while Holton was still employed by Precision Discovery – a suggestion

to which Holton readily and improperly acceded.

      32.    On February 27, 2017, Chris Barringer, a Services Sales Representative

for HDS, sent an email to Holton and other individuals within HDS, stating that they

were “forming a company” for the purpose of “collaborating business, app, social, [and]

public enhancement . . .” Barringer wrote that the new company would “take those

ideas and determine which ones are actionable, have real potential, and work towards

making them a reality.”




                                            9
Case 1:18-cv-02561-RBJ Document 1 Filed 10/05/18 USDC Colorado Page 10 of 36




      33.    In a second email sent later the same afternoon, Barringer informed the

group that Holton would draft a non-disclosure agreement in order to protect the new

company’s ideas that were shared within the group, and would research the best way to

legally structure the new company.

      34.    Shortly after Barringer’s second email to the group, Holton requested that

Barringer stop communicating with him via his Precision Discovery email address,

writing, “Can you change my email for this to [Holton’s personal account].”

      35.    In addition to Holton’s inappropriate business relationship with HDS and

Cold Creek, all while Holton remained a Precision Discovery employee, Defendants

invested substantial time and resources to improperly obtain Holton’s loyalty by

providing him with large and facially improper financial benefits and gifts, including

luxury executive suite tickets to sporting events, sports memorabilia and expensive

liquor, amounting to tens of thousands of dollars of handouts, to which Precision

Discovery remained ignorant of at all times.

      36.    By way of example only, on September 8, 2016, HDS gave Holton two

luxury executive suite tickets to attend the Denver Broncos’ opening day game against

the Carolina Panthers.

      37.    On September 9, 2016, Holton emailed a contact at HDS to request four

more luxury suite tickets to see the Broncos play the Kansas City Chiefs over the

Thanksgiving holiday weekend.        HDS’s Rocky Mountain Regional Sales Manager,

Steve Shattuck, contacted another HDS employee, writing, “Lorann, could [you] put

Howard down for four [tickets] for KC?”           Within four minutes, HDS Account




                                           10
Case 1:18-cv-02561-RBJ Document 1 Filed 10/05/18 USDC Colorado Page 11 of 36




Representative Billy Metting responded to Shattuck and Holton, stating, “I already have

[Holton] down for KC.” See Ex. 1.4

      38.      At Holton’s request, HDS also provided Holton with two luxury box tickets

in the Citrix Owners’ Club Suite for the San Francisco 49ers game against the New York

Jets in San Francisco on December 11, 2016.

      39.      In addition to the numerous sporting event tickets HDS gave Holton, Cold

Creek also provided Holton with an excessive number of gifts in the form of meals and

entertainment, including, but not limited to, celebrity bowling events with the Denver

Broncos, high-end events at the Denver Zoo, golf outings, expensive shooting events

and lavish meals.

      40.      Upon information and belief, as an obvious reward for his years of

subterfuge and disloyalty to Precision on HDS’s behalf, following Holton’s eventual

termination from Precision, he accepted a lucrative, full-time position with HDS as its

Director, Global Enterprise Architecture, United States, making him a prominent senior

technology employee at HDS.

      41.      By virtue of these actions, HDS and Cold Creek successfully purchased

Holton’s loyalty and cooperation at Plaintiff’s expense, thereby acquiring a corrupted

and disloyal agent within Precision Discovery that would make any arm’s length

transaction between the parties an impossibility.

      42.      To be clear, Holton’s inappropriately close relationship with HDS involved

individuals who took part in the transactions and leases at issue in this action, and not

merely random employees and agents of HDS and Cold Creek.                Indeed, Holton

maintained an unusually close personal relationship with HDS’s Billy Metting—the very
4
      Citations to “Ex.” refer to exhibits annexed hereto.


                                                       11
Case 1:18-cv-02561-RBJ Document 1 Filed 10/05/18 USDC Colorado Page 12 of 36




individual from HDS with whom Holton arranged the sham Schedule J transaction

discussed in greater detail below.

       43.   By way of example only, on September 8, 2015, Metting sent Holton an

email asking if Holton was “still thinking about looking at [Metting’s] Toyota Tacoma.”

Holton responded that he was “very much” still interested and requested photographs of

the truck. See Ex. 2.

       44.   Although the exact date on which Metting provided Holton with his truck is

unclear, on October 20, 2015, Metting sent Holton an email with the subject, “Don’t rob

any banks or do any drive bys [sic] in my truck.” In a separate email sent the same day,

Metting further wrote, “Do[n’t] give it back to me with blood on it either. Wash it.”

Shortly thereafter, Holton responded, simply stating, “Not giving it back. We should

talk and work something out.” See Ex. 3 (emphasis added).

       45.   As another example, on October 26, 2015, Metting asked Holton, “What

are you think[ing]? $3,000 or [Holton’s Model 460 handgun] and $2,500.” Id. Metting

immediately sent a second email to Holton in which he stated, “How about $3,000 and I

will throw in some Packers tickets?” Tellingly, this discussion demonstrates that the

sports tickets that HDS and its representatives routinely provided to Holton free of

charge were expressly part of a monetary quid pro quo relationship between Holton and

HDS.

       46.   Two minutes later, Holton responded to Metting, stating, “I was thinking

$2,500. If you want the 460 you are in trouble. It is worth well more than $1000 and

you would have to take the ammo as well, since I don’t have any need for it without the

pistol.” The following day, Metting responded, “$2,500 is good . . . .” See Ex. 4.




                                            12
Case 1:18-cv-02561-RBJ Document 1 Filed 10/05/18 USDC Colorado Page 13 of 36




      47.    Although Metting and Holton had agreed on the sale of Metting’s personal

truck, Holton continued to try to sell Metting his firearms. In an October 27, 2015 email

to Metting, Holton wrote, “I did not mean to scare you off the 460, and I have other

firearms if you are interested.” Metting responded, “I love how you say ‘Firearms,’” to

which Holton responded, “I’m crazy [E]ddie!” Id.

      48.    In a December 2, 2015 email, Metting and Holton finalized the sale of

Metting’s truck to Holton. Metting wrote, “Can you bring $2,500 for the truck to lunch

Friday? I have the title in my car.” Approximately one hour later, Holton responded,

“Will do.” See Ex. 5.

      49.    Thereafter, HDS and Cold Creek leveraged the gifts and close personal

relationship that they had improperly purchased from Holton and seized upon the

opportunity to fraudulently induce Precision Discovery into agreeing to Schedule J,

thereby allowing HDSCC to charge exorbitant lease fees for blatantly unsuitable and

insufficient data storage hardware.

      50.    Indeed, after the execution of the sham Schedule J transaction, Cold

Creek’s President accompanied Holton and his wife on a shopping spree during which

Holton purchased thousands of dollars in high-end alcohol at Cold Creek’s expense, in

a transparent attempt to reward Holton for his role in pushing through the sham

transaction unbeknownst to Precision Discovery.

Schedule J and the G1000 Equipment Transaction

      51.    On June 10, 2016, Cold Creek sent Holton an initial quote for the

hardware, software and related services that Precision Discovery would lease pursuant

to Schedule J.




                                           13
Case 1:18-cv-02561-RBJ Document 1 Filed 10/05/18 USDC Colorado Page 14 of 36




         52.   As discussed above, by virtue of Precision’s relationship with Cold Creek

and HDS, both Cold Creek and HDS were intimately aware of Precision’s data storage

needs and maintained a unique position of trust such that they were required and

expected to recommend equipment that would be suitable for Precision’s needs.

         53.   However, in direct contravention of this obligation, neither HDS nor Cold

Creek ever provided engineers to examine Precision’s then-existing infrastructure

needs to determine whether the G1000 was appropriate equipment.                    Instead,

Defendants proceeded to force Precision, through their double agent, Holton, into

agreeing to accept equipment that was entirely ill-suited for Precision’s needs.

         54.   The only data storage hardware included in the June 10, 2016 quote was

a G1000 Virtual Storage Platform (the “G1000 Equipment”), which provided for 1.188PB

of total data storage, of which only approximately 783TB was actually usable.

According to Schedule J, all of the existing HDSCC leased equipment that was already

in Precision Discovery’s possession was supposed to be returned by March 31, 2017,

leaving Precision Discovery with only the G1000 hardware, software and some switches

to operate its business – which would have been technologically impossible to do and

would have required Precision Discovery to cease its eDiscovery operations and shut

down the Company. The return of all of the existing HDSCC leased equipment by

March 31, 2017 was even separately verified by an HDS project manager, as discussed

below.

         55.   Given that Precision Discovery was already storing 2.38PB of data across

all HDSCC-leased equipment — a fact which Defendants were aware as a result of their

ongoing business relationship with Plaintiff — the G1000 Equipment could not possibly




                                            14
Case 1:18-cv-02561-RBJ Document 1 Filed 10/05/18 USDC Colorado Page 15 of 36




meet Precision Discovery’s ongoing data storage needs, and only provided a fraction of

the data storage that Precision Discovery required to even maintain its then-current

operations.

      56.     Indeed, Precision Discovery subsequently uncovered evidence that HDS

and Cold Creek never intended to migrate the data from Precision Discovery’s existing

hardware to the G1000 Equipment, proving that this was a sham transaction, with no

benefit intended for Precision Discovery.

      57.     Importantly, Precision Discovery has discovered an extremely revealing

email exchange between Holton and Metting that was initiated by Metting on May 24,

2016. Metting sent this email 18 days before Cold Creek even sent Holton its first quote

for the G1000 Equipment.

      58.     Metting’s email stated: “Do you need migration services for the move from

the HUSvm’s/HUS150 to the new G100[0]? Thanks.” However, Holton then revealed

the bogus nature of the G1000 transaction (specifically, that the equipment was never

intended to be used by Precision to house its existing data, but was purely cover for

adding enormous additional charges to Precision Discovery) when he responded with

“No. Installation only.” See Ex. 6.

      59.     This email exchange demonstrates that Defendants and their agent, the

disloyal Precision Discovery employee it had acquired, knew and did not care that the

2.38PB data storage environment could not be migrated onto outmoded equipment

capable of only storing 1.421PB.      Instead, Defendants were seeking to offload the

unsuitable G1000 Equipment onto Precision Discovery, knowing that it could not be

used for the Company’s core eDiscovery business, which is exactly what has




                                            15
Case 1:18-cv-02561-RBJ Document 1 Filed 10/05/18 USDC Colorado Page 16 of 36




happened, as the G1000 Equipment continues to be unused and useless in Precision

Discovery’s facilities.

       60.    Cold Creek’s initial quote for Schedule J was for an aggregate total of

$1,800,000.00, of which $652,700.46 was attributable to the G1000 Equipment

hardware, with the remainder being purportedly for the purposes of the G1000

Equipment software, support and services.

       61.    As a clear indication that Defendants were offering the transaction in bad

faith and simply as a means of defrauding Precision Discovery, the initial quote also

included two Brocade switches, which, with associated costs for installation and

maintenance, added an additional $64,630.30 to the cost of Schedule J to the

Company.

       62.    Both HDS and Cold Creek were aware that these Brocade switches were

unnecessary, as, pursuant to Schedules A through I to the Lease Agreement, Precision

Discovery already had a large inventory of switches in its possession that would work

with the G1000 Equipment.       This was a transparent effort to run up of costs by

Defendants at the expense of Precision Discovery with the full cooperation of Holton as

a disloyal employee.

       63.    Furthermore, another email provides further evidence of Defendants’

fraudulent intent and overcharging behind the G1000 transaction, in which the President

of Cold Creek wrote to Metting on June 8, 2016, stating, “Long and short, I want to

increase the size of this June sale with a refresh of all their brocade equipment. If this

can be done, it could be fairly lucrative (I think). See what you can do. Let me know

how I can help.”




                                            16
Case 1:18-cv-02561-RBJ Document 1 Filed 10/05/18 USDC Colorado Page 17 of 36




       64.    Recognizing that the initial quote could not possibly be sufficient for

Precision Discovery’s data storage needs and would in essence force Precision to shut

down its operations, and in a transparent effort to avoid raising red flags, Holton had no

choice but to request yet more hardware with additional data storage capacity apart

from what had been contained in Schedule J in order to handle the Company’s existing

data storage needs, and the potential to expand to account for additional data storage

needs in the future.   However, as described below, Holton never actually intended for

Precision Discovery’s data to be migrated to the equipment leased pursuant to

Schedule J, and Precision Discovery would be required to pay exorbitant amounts as an

effective “ransom” to retain the data storage equipment that it already possessed and

utilized.

       65.    On or about June 27, 2016, Cold Creek sent Holton a second quote for

the hardware, software and related services Precision Discovery would lease pursuant

to Schedule J.

       66.    Tellingly, even this June 27, 2016 quote provided for a mere 20% of

additional data storage, for a total of 930.64TB of total usable capacity, still far short of

Precision Discovery’s actual needs.

       67.    Thus, despite having direct knowledge of Precision Discovery’s IT

infrastructure and data storage needs, and specifically being asked to provide

equipment sufficient to meet those needs, both of Cold Creek’s quotes provided for a

fraction of the data storage hardware that the Company required.

       68.    Incredibly, and despite this fact, on September 9, 2016, Holton executed

Schedule J on behalf of Precision Discovery.




                                             17
Case 1:18-cv-02561-RBJ Document 1 Filed 10/05/18 USDC Colorado Page 18 of 36




      69.     Schedule J had an effective date of October 1, 2016, and a term of forty-

eight months.

      70.     Pursuant to the terms of Schedule J, Precision Discovery was required to

pay monthly rent of $103,500.00, with monthly taxes of $4,398.75, for an aggregate

monthly total of $107,898.75.

      71.     Thus, the total value of Schedule J was $5,179,140, of which more than

$4,000,000 was comprised of “phantom profits” for HDSCC, HDS’s leasing arm. This

lease, which posed as an IT data storage overhaul, was therefore a textbook fraudulent

transaction predicated on all form and no substance.

      72.     Schedule J would have effectively required that Precision Discovery cease

its core business operations or submit to additional exorbitant charges simply to

maintain its current systems as well, as the G1000 Equipment was already considered

obsolete at HDS and its storage capacity was insufficient to meet Precision Discovery’s

data storage needs, of which both HDS and Cold Creek were fully aware.

      73.     This scheme is revealed by the coercive terms of the lease itself, as

Schedule J further required that Precision Discovery return all previously leased

hardware and software by March 31, 2017 or pay an additional $20,000.00 per month in

rent to retain the data storage hardware identified in Schedules G through I to the Lease

Agreement (as Precision Discovery would be forced to do because to the G1000

Equipment’s obvious unsuitability as a replacement for the current systems and

equipment).




                                           18
Case 1:18-cv-02561-RBJ Document 1 Filed 10/05/18 USDC Colorado Page 19 of 36




       74.    Therefore, unless it paid this $20,000 effective ransom on a monthly basis,

Precision Discovery would not have the hardware necessary to maintain its existing

eDiscovery business.

       75.    In fact, the $20,000 per month payment to retain the equipment in

Schedules A through I further reflects the sham nature of Schedule J and that the

$103,500 monthly payment was nothing more than phantom profits payable to HDSCC

(and Defendants, by proxy). By charging Precision $103,500 per month to lease the

wholly insufficient G1000 Equipment, while simultaneously charging Precision an

additional $20,000 per month to retain the equipment already in Precision’s equipment,

Defendants further revealed their dishonest and fraudulent practices.

       76.    Indeed, Defendants’ scheme aimed to charge Precision inflated and

inappropriate fees for a piece of equipment useless to Precision (which exorbitant fees

were previously being paid by Precision instead for the old Schedules A-I equipment,

right up until Schedule J was prepared), and the structure of Schedule J demonstrates

that the true value in 2016 of all of the equipment leased under Schedules A through I

was, by Defendants’ admission through Schedule J, no more than a mere $20,000 per

month (and therefore was likely far less in reality).

       77.    Moreover, whereas Precision and HDS previously had an agreement

whereby Precision paid HDS $120,000 per year to service Precision’s existing

equipment obtained under Schedules A through I, upon inception of Schedule J,

Precision was required to pay HDS $600,000 per year to service its equipment under

Schedule J.




                                             19
Case 1:18-cv-02561-RBJ Document 1 Filed 10/05/18 USDC Colorado Page 20 of 36




       78.    In addition to leaving Precision Discovery with too little storage capacity

for its business operation needs, Defendants knew that the G1000 Equipment was

blatantly unsuitable and insufficient for Precision Discovery’s core eDiscovery needs.

       79.    The G1000 Equipment had an original release date of April 23, 2014, and

HDS itself had published on its website in October 2016 that the technology should be

upgraded to the G1500.

       80.    By working in conjunction with the disloyal employee that HDS and Cold

Creek had unethically purchased from one of Precision Discovery’s most senior

employees, Defendants fraudulently induced the Company to enter into Schedule J,

which was unsuitable for Precision Discovery’s business needs, was used to mask vast

overcharges on various HDS equipment and which deceptively pawned off nearly

obsolete data storage hardware at grossly inflated prices.

Falsified Installation Certificate and Invalid Lease Agreement

       81.    Pursuant to the terms of the Lease Agreement, Precision Discovery was

required to execute an Installation Certificate on the date the equipment was properly

and completely installed, in accordance with the standards set forth by HDS’s

Professional Services Group. Crucially, HDSCC was not legally entitled to receive any

lease payments under Schedule J without first obtaining a signed (and legitimate)

Installation Certificate from Precision Discovery.

       82.    On September 8, 2016, Metting sent Precision Discovery a copy of both

Schedule J and an Installation Certificate for Precision Discovery to sign.




                                            20
Case 1:18-cv-02561-RBJ Document 1 Filed 10/05/18 USDC Colorado Page 21 of 36




       83.     At this point, the G1000 Equipment had not even been shipped to

Precision Discovery, yet HDS was already soliciting Holton to fraudulently sign the

Installation Certificate.

       84.     Crucially, HDSCC would not release large monetary payments to Cold

Creek or the HDS sales team on the Schedule J transaction until the Installation

Certificate was signed and returned.

       85.     On September 9, 2016, Holton, working on behalf of Defendants, returned

an executed copy of Schedule J to HDS, but, because the equipment listed on

Schedule J had not yet been installed, Precision Discovery was unable to execute or

return the Installation Certificate.

       86.     Although Holton sent the executed Schedule J to Metting at HDS, on

September 9, 2016, Schwappach of Cold Creek responded to Holton, stating “This is

awesome! Thank you very much for the business. Now making sure it goes smooth

from my end. Congratulations on your purchase.”

       87.     Moreover, shortly after Holton returned the executed Schedule J, he

contacted Precision Discovery’s CEO, Jerry Barbanel, in New York, writing, “Please

have the check cut for first (current) and last lease payment ASAP and let me know the

tracking or wire information so I can get it to [H]itachi.    They won’t ship until that

happens.”

       88.     In a September 20, 2016 email, Cold Creek’s President informed Holton

that the G1000 Equipment was not even scheduled to ship (to say nothing of being

installed) until that day. Specifically, Cold Creek’s Paul Schwappach wrote, “Looks like

the G1000 will ship today!!! I’ll let you know when the shipping is confirmed.” See Ex. 7.




                                           21
Case 1:18-cv-02561-RBJ Document 1 Filed 10/05/18 USDC Colorado Page 22 of 36




       89.     Later that same afternoon, Schwappach sent Holton another email stating,

in effect, that the HDS and Cold Creek sales teams would not receive their commissions

until the Company returned the completed Installation Certificate and pressuring Holton

to therefore execute and return it.

       90.     In so doing, Cold Creek, on behalf of itself and HDS, once again exercised

its unethical and unlawful control over Holton, which they had corruptly bought and paid

for, by pushing him to return a false and fraudulently executed Installation Certificate

that falsely stated that the G1000 Equipment had been installed, when it had had not

even been shipped or delivered.

       91.     On September 21, 2016, Holton conclusively demonstrated that his

loyalties lay with Defendants when he acceded to Schwappach’s demand that he return

a falsified installation certificate, stating:

               (1) the Equipment listed [on Schedule J] has been: (a) inspected
               by authorized representatives of Lessee; and (b) accepted by
               Lessee for leasing under the Lease and has become subject to and
               governed by the provisions of the Lease; (2) Lessee is obligated to
               pay Rent and all other sums provided for in the Lease with respect
               to the Equipment; (3) the Installation Date is 9/22/2016; and (4) an
               authorized officer of Lessee has executed this Acceptance
               Certificate.

       92.     To be clear, contrary to Holton’s fraudulent representations in the

Installation Certificate, the equipment listed on Schedule J had neither been inspected

by Precision Discovery nor actually installed as of September 22, 2016.

       93.     Indeed, underscoring the fact that Defendants were aware that the

Installation Certificate had been fraudulently executed is the fact that Holton dated his

signature September 21, 2016 but claimed on the same document that the installation

did not happen until one day later, on September 22, 2016.          The installation very



                                                 22
Case 1:18-cv-02561-RBJ Document 1 Filed 10/05/18 USDC Colorado Page 23 of 36




obviously could not have been witnessed a day before it supposedly happened,

especially considering that the equipment was, in fact, never installed.

      94.    In reality, and as Defendants were aware, the G1000 Equipment remained

unplugged and was not moved to Precision Discovery’s private cage in Precision

Discovery’s data center for 48 days until November 8, 2016.

      95.    In fact, even the partial basic installation for the G1000 Equipment did not

happen until on or around January 9, 2017.

      96.    To date, HDS has never properly completed the full installation of the

G1000 Equipment, and the G1000 Equipment has never been used by Precision

Discovery for its core business operations, as it was never technologically feasible that

the G1000 could handle Precision Discovery’s data storage needs – thus rendering the

G1000 completely unworkable for Precision Discovery.

Defendants’ Fraud and Deceptive Practices are Revealed

      97.    On November 2, 2016, HDS Project Manager Sarah Reynolds sent an

email to Holton, and two other Precision Discovery employees, Jason Piper and David

Tran, in which she made clear the consequences to the Company of adhering to

Schedule J. Specifically, Reynolds wrote that “All the equipment on the attached leases

is due back 3/31/2017 as per the new lease. Once that is back, the only equipment that

will be on the lease is (2) VSP G1000 HW 1,412,000 GB (333-4TB; 50-1.6TB) & SW;

(1) HCP SW; and (2) BROCADE G620.” See Ex. 8.

      98.    Reynolds’s email confirmed that, pursuant to Schedule J, Precision

Discovery’s eDiscovery operations could be forced to cease as of March 31, 2017, as:

(1) HDSCC was requiring Precision Discovery to return all of the computing equipment




                                            23
Case 1:18-cv-02561-RBJ Document 1 Filed 10/05/18 USDC Colorado Page 24 of 36




the Company had previously leased; (2) HDSCC was requiring Precision Discovery to

return all of its 2.38PB of data storage across all of its then-existing HDS equipment;

and (3) the only HDS equipment that Precision Discovery would retain was the G1000

Equipment, which did not even have enough data storage to handle Precision

Discovery’s existing client data storage needs.

      99.    In an obvious effort to cover up Defendants’ malfeasance, Holton sent an

email to Piper and Tran in which he stated, “Ignore this for now. More information

forthcoming.” See Ex. 9.

Holton’s Termination and Precision Discovery’s Investigation

      100.   Ultimately, Holton was terminated as the head of Precision Discovery’s IT

department on March 27, 2017.

      101.   The Company first discovered the fraudulent nature of Schedule J and the

G1000 Equipment transaction shortly after Holton’s termination. Fearing that this was

not the only instance in which Defendants had attempted to defraud it, the Company

retained independent forensic accountants to conduct an investigation regarding

Schedule J, the G1000 Equipment transaction and all prior schedules to the Lease

Agreement.

      102.   The investigation conducted by its forensic accountants confirmed

Precision Discovery’s fears and revealed that Defendants, working in concert with their

agent, Holton, had perpetrated a scheme to systematically defraud Precision Discovery

into making approximately $2.5 million in overpayments over the prior six years.

      103.   By way of example, the forensic accountants determined that, for

Schedules A through I, HDSCC charged Precision Discovery monthly lease payments




                                           24
Case 1:18-cv-02561-RBJ Document 1 Filed 10/05/18 USDC Colorado Page 25 of 36




that were in excess of the number of payments that should have been made under the

terms of the respective schedule to the Lease Agreement. These overpayments to

HDSCC were extremely difficult to detect, as they were the result of HDSCC’s business

practice of rolling Precision Discovery’s existing leases into new leases, and then

overcharging Precision Discovery large amounts for equipment that was actually

already included in the prior leases.

                               FIRST CAUSE OF ACTION
                                (Fraudulent Inducement)

       104.   Precision Discovery repeats and realleges each and every allegation

contained in each of the preceding paragraphs as if fully set forth herein.

       105.   Defendants represented that the data storage equipment identified on

Schedule J was suitable for Precision Discovery’s data storage and IT infrastructure

needs.

       106.   Defendants knew that their representations were false, as HDS and Cold

Creek were each aware that Precision Discovery had at least 2.38PB of data storage

across its HDS equipment, and that the 1.412PB of data storage provided for in

Schedule J, of which 930.64TB was usable, was insufficient to meet Precision

Discovery’s data storage and IT infrastructure needs.

       107.   Defendants further misrepresented the sufficiency of the equipment

identified in Schedule J with the purpose of inducing Precision Discovery to rely on their

misrepresentations and to enter into the deceptive and fraudulent Schedule J.

       108.   In addition, the Installation Certificate, based on which the fraudulent

Schedule J was thought to have gone into effect, was knowingly executed by

Defendants through their agent under false representations (i.e., that the equipment had



                                            25
Case 1:18-cv-02561-RBJ Document 1 Filed 10/05/18 USDC Colorado Page 26 of 36




been shipped, delivered and installed) and falsified. Therefore, any representation or

claims made by Defendants that any payment was due under Schedule J are false and

have been made without legal basis and to the extreme detriment of Precision

Discovery, which has paid several hundred thousand dollars under the fraudulent and

unenforceable lease.

       109.    Relying upon Defendants’ misrepresentations regarding the equipment

identified in Schedule J, Precision Discovery agreed to the terms of Schedule J.

       110.    As   a   result   of   Precision   Discovery’s   reliance   on   Defendants’

misrepresentations, Precision Discovery has suffered damages.

                              SECOND CAUSE OF ACTION
                        (Fraud and Fraudulent Misrepresentation)

       111.    Precision Discovery repeats and realleges each and every allegation

contained in each of the preceding paragraphs as if fully set forth herein.

       112.    Defendants were aware of Precision Discovery’s existing IT infrastructure

and data storage needs at the time the parties negotiated the terms of the Schedule J

transaction.

       113.    Despite their knowledge of Precision Discovery’s existing IT infrastructure

and data storage needs at the time the parties negotiated the terms of the Schedule J

transaction, Defendants fraudulently misrepresented that the equipment provided for in

Schedule J was suitable for Precision Discovery’s business needs.

       114.    Defendants also misrepresented the total cost of the Schedule J

transaction to Precision Discovery, including misrepresenting the total cost of the G1000

Equipment leased thereunder, by leasing unnecessary Brocade switches in order to

make the transaction “fairly lucrative,” by charging Precision Discovery $20,000 per



                                             26
Case 1:18-cv-02561-RBJ Document 1 Filed 10/05/18 USDC Colorado Page 27 of 36




month for equipment it had already leased under prior schedules to the Lease

Agreement and by including over $4,000,000 in “phantom profits.”

       115.   Exercising their unethical and unlawful control over Holton, on September

21, 2016 Defendants also procured a falsely and fraudulently executed Installation

Certificate stating that the G1000 Equipment had been installed when, in reality, the

G1000 equipment had just been shipped and delivered – but remained unplugged and

in a storage area for 48 days.

       116.   Defendants made these fraudulent misrepresentations, as well as other

knowing misrepresentations, during and over the course of negotiating the Schedule J

transaction with the intention of inducing Precision Discovery to agree to the fraudulent

Schedule J transaction, and thereby defrauding Precision Discovery out of hundreds of

thousands of dollars, and attempting to defraud it out of millions of dollars.

       117.   Defendants knew that their misrepresentations were false.

       118.   Precision Discovery relied upon Defendants’ misrepresentations in

entering into the fraudulent Schedule J transaction.

       119.   As a result of Defendants’ fraudulent misrepresentations, Precision

Discovery has suffered damages.

                                 THIRD CAUSE OF ACTION
                                       (Civil RICO)

       120.   Precision Discovery repeats and realleges each and every allegation

contained in each of the preceding paragraphs as if fully set forth herein.

       121.   Defendants operated an enterprise engaged in interstate commerce

through a pattern of racketeering activity.

       122.   Defendants committed two or more predicate acts of racketeering activity.



                                              27
Case 1:18-cv-02561-RBJ Document 1 Filed 10/05/18 USDC Colorado Page 28 of 36




       123.    Defendants’ actions affected interstate or foreign commerce in that they

were committed using both interstate mail and wires.

       124.    By way of example only, beginning in approximately June 2016,

Defendants began relying upon mail and wires, including email, to fraudulently induce

Precision Discovery into entering into the sham Schedule J transaction.

       125.    Likewise, on or about September 9, 2016, Cold Creek sent email

messages requesting that Holton fraudulently represent that the G1000 Equipment had

been installed by returning a falsified Installation Certificate. In ultimately heeding to

Cold Creek’s request, Holton used the mail system and wires to return the falsified

Installation Certificate.

       126.    Additionally, Precision Discovery’s forensic accountants uncovered

evidence that Defendants’ fraudulent and deceptive lease practices have extended back

to approximately January 2012. To that end, Defendants, working in conjunction with

Holton, routinely abused industry standards in order to continue overcharging Precision

for equipment well after Precision should have owned the leased equipment outright.

       127.    Defendants’ pattern of racketeering activity existed for a significant

amount of time prior to the execution of the sham Schedule J transaction and poses a

threat of continued criminal conduct beyond the period during which their predicate

racketeering activity has already occurred.

       128.    As a result of Defendants’ Civil RICO violations, Precision Discovery has

suffered damages.




                                              28
Case 1:18-cv-02561-RBJ Document 1 Filed 10/05/18 USDC Colorado Page 29 of 36




                              FOURTH CAUSE OF ACTION
                                  (Civil Conspiracy)

         129.   Precision Discovery repeats and realleges each and every allegation

contained in each of the preceding paragraphs as if fully set forth herein.

         130.   Defendants, working in concert with their agent, Holton, worked together

to defraud Precision Discovery out of millions of dollars to which they had no legitimate

right.

         131.   Defendants acted in furtherance of their agreement to defraud Precision

Discovery by knowingly inducing Precision Discovery to accept lease equipment which

was nearly obsolete and entirely unsuitable for Precision Discovery’s business

purposes, and by systematically overcharging Precision Discovery pursuant to a lease

for both that equipment and Precision Discovery’s existing equipment already in its

possession.

         132.   Defendants acted in furtherance of their agreement to defraud Precision

Discovery by exercising their undue control over Holton in order to procure on

September 21, 2016 a falsely and fraudulently executed Installation Certificate stating

that the G1000 Equipment had been installed when, in reality, it had just been shipped

or delivered – but remained unplugged and in a storage area for 48 days.

         133.   Defendants’ participation in furtherance of their combined plan or purpose

to defraud Precision Discovery was intentional.

         134.   As a result of HDSCC’s, HDS’s and Cold Creek’s agreement to defraud

Precision Discovery, and their actions taken in furtherance thereof, Precision Discovery

has suffered damages.




                                             29
Case 1:18-cv-02561-RBJ Document 1 Filed 10/05/18 USDC Colorado Page 30 of 36




                             FIFTH CAUSE OF ACTION
          (Breach of the Implied Warranty of Good Faith and Fair Dealing)

       135.    Precision Discovery repeats and realleges each and every allegation

contained in each of the preceding paragraphs as if fully set forth herein.

       136.    Defendants were aware of Precision Discovery’s existing IT infrastructure

and data storage needs when they negotiated the terms of the fraudulent Schedule J

transaction.

       137.    By fraudulently inducing Precision Discovery to enter the sham Schedule J

transaction, Defendants failed to act honestly, reasonably, fairly and in good faith.

       138.    By fraudulently inducing Precision Discovery to enter the sham Schedule J

transaction, Defendants have destroyed and/or injured Precision Discovery’s right to

receive the fruits of the Lease Agreement.

       139.    By fraudulently inducing Precision Discovery to enter the sham Schedule J

transaction, Defendants breached the implied duty of good faith and fair dealing implicit

in all contracts that are governed by Colorado law.

       140.    As a result of HDSCC’s, HDS’s and Cold Creek’s breach of the implied

warranty of good faith and fair dealing, Precision Discovery has suffered damages.

                                SIXTH CAUSE OF ACTION
              (Tortious Interference with Contract and Business Relations)

       141.    Precision Discovery repeats and realleges each and every allegation

contained in each of the preceding paragraphs as if fully set forth herein.

       142.    HDS and Cold Creek were aware of the Lease Agreement and related

schedules thereto between Precision Discovery and HDSCC.




                                             30
Case 1:18-cv-02561-RBJ Document 1 Filed 10/05/18 USDC Colorado Page 31 of 36




       143.   HDS and Cold Creek intentionally procured Precision Discovery’s breach

of the Lease Agreement and Schedules thereto by inducing it to enter into a Schedule

that would effectively require Precision Discovery to cease its eDiscovery operations.

       144.   HDS and Cold Creek, through their actions, in fact caused Precision

Discovery to breach the Lease Agreement.

       145.   As a result of HDS’s and Cold Creek’s tortious interference, Precision

Discovery has suffered damages.

                            SEVENTH CAUSE OF ACTION
                             (Aiding and Abetting Fraud)

       146.   Precision Discovery repeats and realleges each and every allegation

contained in each of the preceding paragraphs as if fully set forth herein.

       147.   Holton defrauded Precision Discovery by, inter alia, representing that the

G1000 Equipment was suitable for Precision Discovery’s IT infrastructure and data

storage needs and by executing and returning a fraudulent and false Installation

Certificate representing that the G1000 Equipment had been properly and completely

installed.

       148.   Holton and Defendants were aware that Holton’s statements and

representations were false, and Defendants actively sought and supported Holton’s

deceptive and fraudulent conduct.

       149.   Plaintiff was unaware that Holton’s false and misleading representations

concerning the adequacy and suitability of the G1000 Equipment were false, or that

Holton had executed and returned the false and fraudulent Installation Certificate.

       150.   Plaintiff relied upon Holton’s false and fraudulent misrepresentations.




                                            31
Case 1:18-cv-02561-RBJ Document 1 Filed 10/05/18 USDC Colorado Page 32 of 36




       151.   Defendants knowingly participated in, aided and abetted Holton’s

fraudulent conduct, as they actively and substantially assisted in Holton’s deceptive

behavior, including recruiting and working with a disloyal Precision Discovery employee

in order to bilk Precision Discovery out of millions of dollars to which they were not

entitled and coercing Holton to execute a fraudulent and false Installation Certificate so

that HDSCC, HDS and Cold Creek salespeople could receive lucrative commissions.

       152.   As a result of Defendants’ actions in aiding and abetting Holton’s

fraudulent conduct, Precision Discovery has suffered damages.

                              EIGHTH CAUSE OF ACTION
                           (Aiding and Abetting Conversion)

       153.   Precision Discovery repeats and realleges each and every allegation

contained in each of the preceding paragraphs as if fully set forth herein.

       154.   HDSCC committed a conversion against Precision Discovery by accepting

and keeping funds it received from Precision Discovery pursuant to the terms of the

fraudulent Schedule J transaction.

       155.   Both HDS and Cold Creek were aware that the equipment provided for in

the Schedule J transaction was both nearly obsolete and entirely unsuitable for

Precision Discovery’s business needs.

       156.   By negotiating the terms of the Schedule J transaction with Holton, they

substantially assisted HDSCC in committing conversion against Precision Discovery.

       157.   As a result of HDS’s and Cold Creek’s actions in aiding and abetting

HDSCC’s conversion, Precision Discovery has suffered damages.




                                            32
Case 1:18-cv-02561-RBJ Document 1 Filed 10/05/18 USDC Colorado Page 33 of 36




                             NINTH CAUSE OF ACTION
                   (Aiding and Abetting Breach of Fiduciary Duty)

       158.   Precision Discovery repeats and realleges each and every allegation

contained in each of the preceding paragraphs as if fully set forth herein.

       159.   Howard Holton had a fiduciary duty to Precision Discovery as one of its

most senior executive employees.

       160.   Defendants were at all times aware of Holton’s fiduciary duty to Precision

Discovery.

       161.   Holton breached his fiduciary duty to Plaintiff by, inter alia, agreeing to the

Schedule J transaction while knowing that the equipment provided by Defendants was

plainly insufficient for Precision Discovery’s needs, by falsely executing the Installation

Certificate for the G1000 Equipment despite knowing that the equipment had never

even been installed and by forcing Precision to systematically overpay for equipment

and services it never used, all to profit Defendants.

       162.   Defendants knowingly aided and abetted Holton’s breach of his fiduciary

duty to Plaintiff by conspiring with Holton to negotiate the terms of Schedule J, by

compelling him to sign the fraudulent Installation Certificate and by working with him to

steal millions of dollars from the Company by systematically overcharging it for services

that were never delivered.

       163.   As a result of Defendants’ actions in aiding and abetting Holton’s actions,

Precision Discovery has suffered damages.




                                             33
Case 1:18-cv-02561-RBJ Document 1 Filed 10/05/18 USDC Colorado Page 34 of 36




                             TENTH CAUSE OF ACTION
                 (Aiding and Abetting Breach of the Duty of Loyalty)

       164.   Precision Discovery repeats and realleges each and every allegation

contained in each of the preceding paragraphs as if fully set forth herein.

       165.   As a Precision Discovery employee, Holton owed Precision Discovery a

duty of loyalty, pursuant to which, Holton was, at all times, required to act solely for the

benefit of Precision Discovery.

       166.   Defendants were at all times aware of Holton’s duty of loyalty owed to

Precision Discovery.

       167.   Holton breached his duty of loyalty to Plaintiff by failing to act in the best

interest of Precision Discovery, including by, inter alia, agreeing to the Schedule J

transaction while knowing that the equipment provided by Defendants was plainly

insufficient for Precision Discovery’s needs, by falsely executing the Installation

Certificate for the G1000 Equipment despite knowing that the equipment had never

even been installed and by forcing Precision to systematically overpay for equipment

and services it never used, all to profit Defendants.

       168.   Defendants knowingly aided and abetted Holton’s breach of his duty of

loyalty to Plaintiff by conspiring with him to negotiate the terms of Schedule J, by

compelling him to sign the fraudulent Installation Certificate and by working with him to

steal millions of dollars from the Company by systematically overcharging it for services

that were never delivered.

       169.   As a result of Defendants’ actions in aiding and abetting Holton’s actions,

Precision Discovery has suffered damages.




                                            34
Case 1:18-cv-02561-RBJ Document 1 Filed 10/05/18 USDC Colorado Page 35 of 36




                                   PRAYER FOR RELIEF

       WHEREFORE Plaintiff Precision Discovery respectfully requests that an award

be issued in its favor on the claims asserted herein containing the following relief:

       (a)    An award of damages in an amount to be determined at trial, plus

prejudgment interest, to compensate Precision Discovery for all monetary and/or

economic damages;

       (b)    An award of costs and expenses, as well as reasonable attorneys’ fees,

that Plaintiff incurred in this action to the fullest extent permitted by law;

       (c)    An award of damages for any and all other monetary and/or non-monetary

losses suffered by Precision Discovery in an amount to be determined at trial, plus

prejudgment interest;

       (d)    An award of punitive and other liquidated and/or exemplary damages to

the greatest extent permitted under the law;

       (e)    An award of treble damages under applicable law; and

       (f)    Such other and further relief as the Court may deem just and proper.

                                       JURY DEMAND

       Plaintiff Precision Discovery hereby demands a trial by jury on all issues of fact

and damages in connection with the claims stated herein.




                                               35
Case 1:18-cv-02561-RBJ Document 1 Filed 10/05/18 USDC Colorado Page 36 of 36




      Respectfully submitted this 5th day of October, 2015.

                                          s/ Jamey W. Jamison

                                          Jamey W. Jamison
                                          Dino G. Moncecchi
                                          HARRIS, KARSTAEDT, JAMISON & POWERS, P.C.
                                          10333 E. Dry Creek Road, Suite 300
                                          Englewood, Colorado 80112
                                          Phone: 720-875-9140
                                          Fax:    720-875-9141
                                          jjamison@hkjp.com
                                          dmoncecchi@hkjp.com
                                          ATTORNEYS FOR PLAINTIFFS




                                          36
